Order filed February 11, 2021.




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00826-CV
                                 ___________
                         TOMAS TINOCO, Appellant
                                        V.
                       TROY CAPITAL, LLC, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                     Trial Court Cause No. 541012104


                                    ORDER
      A partial reporter’s record has been filed in this case. Lettie Witter has
informed this court that appellant has not arranged for payment for her portion of
the reporter’s record. We will consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provides this court
with proof of payment for Lettie Witter’s portion of the reporter’s record. See Tex.
R. App. P. 37.3(c).



                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.